Citation Nr: 1537728	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-17 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1991 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic "Virtual VA" and Veterans Benefit Management System (VBMS) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the duty to assist, this claim is being remanded to obtain private medical records from Dr. RV at the UP Health System Brain and Spine Center (UPHS).  See 38 C.F.R. § 3.159(c)(1) (2014).  During the Board hearing, the Veteran's representative referenced a letter from Dr. RV dated November 18, 2010.  See Board Hearing Transcript at 7.  In an April 2015 note, Dr. RV indicated that he saw the Veteran on one prior occasion on October 10, 2010.  Because this evidence may be relevant to the Veteran's application to reopen the previously denied claim for service connection for degenerative disc disease of the lumbar spine, the Board finds that a remand is necessary to assist the Veteran in obtaining it.  In addition, while on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records from Dr. RV at UPHS, to include records associated with treatment on October 18, 2010, and a letter dated on November 18, 2010.

2.  Obtain any outstanding, pertinent VA treatment records from January 2010 to present.

3.  After completing the action detailed above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




